Citation Nr: 1310150	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  10-42 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right knee chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D.F.


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1974, and from November 2004 to May 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran and D.F. presented testimony before the undersigned Veterans Law Judge at a videoconference hearing in January 2013.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim reflecting treatment dated through January 2013.  

REMAND

At his January 2013 hearing before the undersigned, the Veteran testified that he was having severe right knee problems, and that the manifestations had worsened since his last VA examination in 2011.  He and his wife testified that he has been falling more frequently due to the pain and symptoms of the right knee disability.  He described falling in the tub as well as while walking.  He indicated that he is now afraid he will fall when his wife goes to work and nobody will be around to help him.  His wife indicated that they used to engage in activities such as tennis but he can no longer do such an activity.  She explained that she comes home from work and finds that he has been in bed for long periods of time.  He informs her that he cannot move his knee to get out of bed.  He endorsed additional pain and limitation of motion.  The Veteran further testified that he gets all of his knee treatment at the VA, and he has received injections in the right knee recently for his pain and other symptoms.  Although he is receiving Social Security Administration benefits, he told the undersigned that the benefits are not based upon disability of the right knee.  
The Veteran was most recently afforded a VA examination in April 2011, with an addendum to the report of that examination being dated in July 2011.  VA treatment records since that time reflect that he has undergone Hyalgan injections and also show that he walks with an antalgic gait and uses a cane and hinged knee brace on the right knee.  

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Although the last VA examination is not too remote, there is evidence of worsening symptoms and the Veteran has undergone right knee injections since the examination.  Thus, the Board finds that a new VA examination is required to determine the current disability level for the disability for which a higher rating is sought.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any pertinent, outstanding treatment records. 

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected right knee disability.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated studies, including range of motion studies in degrees, should be performed. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific points at which pain limits motion.   

The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of the knee.  The examiner should also determine if the knee locks and if so, the frequency of the locking. 

The extent of any pain, incoordination, weakened movement, and excess fatigability on use should be described.  To the extent possible, the additional functional impairment due to such factors should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

The examiner should express an opinion concerning whether there would be additional functional limitations on repeated use or during flare-ups (if the Veteran describes flare-ups).  To the extent possible, the additional functional limitation on repeated use or during flare-ups should be assessed in terms of the degree of additional range of motion loss.  If this is not feasible, the examiner should so state and provide an explanation as to why it is not feasible. 

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected right knee disability on his ability to work. 

The supporting rationale for all opinions expressed must be provided.
3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


